DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10-15, 18, 19, 21, 22, 25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0007846 A1). 	Regarding claims 1, 21, 27, 29, Lee et al. discloses A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors  (Para 177 teaches of a non transitory computer readable memory card) configured to: adaptively choose a resource selection scheme between a sensed selection scheme and a random selection scheme to determine a sidelink resource (Para 89 teaches of choosing between sensing based resource selection and random resource selection scheme); and transmit a sidelink communication utilizing the sidelink resource based at least in part on adaptively choosing the resource selection scheme (Para 89 teaches of transmitting a response based on the selection). 	Regarding claims 2, 22, 28, 30, Lee et al. discloses a UE, wherein the one or more processors, when adaptively choosing the resource selection scheme, are configured to choose the resource selection scheme based at least in part on a random policy or a deterministic policy (Para 89 teaches of choosing the sensing based resource selection scheme based on the deterministic policy from the base station).
	Regarding claims 5, 25, Lee et al. discloses a UE, wherein the one or more processors are further configured to update a policy associated with choosing the resource selection scheme based at least in part on received feedback associated with transmitting the sidelink communication. (Para 88-89 teaches degradation in the reception rate of the P2V message which triggers a change in resource selection scheme). 	Regarding claim 10, Lee et al. discloses a UE, wherein the one or more processors, when adaptively choosing the resource selection scheme, are configured to choose the resource selection scheme based at least in part on a parameter associated with transmitting the sidelink communication. (Para 86 teaches of a variation of the transmission parameter.).  	Regarding claim 11, Lee et al. discloses a UE, wherein the one or more processors, when adaptively choosing the resource selection scheme, are configured to choose the resource selection scheme based at least in part on a reference signal received power (RSRP) threshold level, a length of a sensing window, a priority associated with transmitting the sidelink communication, a policy parameter used by another UE to choose another resource selection scheme, a modulating and coding scheme (MCS) associated with transmitting the sidelink communication, an amount of data to be transmitted in the sidelink communication, a traffic condition associated with a sidelink network, or a combination thereof (Para 86-88 teaches degradation in the reception rate of the P2V message which triggers a change in resource selection scheme).
  	Regarding claim 12, Lee et al. discloses an UE, wherein the one or more processors are further configured to transmit information regarding adaptively choosing the resource selection scheme. (Para 86-88 teaches of transmitting a response based on the selection).
  	Regarding claim 13, Lee et al. discloses an UE, wherein the one or more processors are further configured to periodically transmit information regarding adaptively choosing the resource selection scheme. (Para 86-88 teaches of transmitting a response based on the selection).
  	Regarding claim 14, Lee et al. discloses an UE, wherein the one or more processors are further configured to aperiodically transmit information regarding adaptively choosing the resource selection scheme. (Para 86-88 teaches of transmitting a response based on the selection).
 	Regarding claim 15, Lee et al. discloses a UE, wherein the one or more processors are further configured to transmit information indicating whether the UE used a random policy or a deterministic policy to choose the resource selection scheme. (Para 89 teaches of choosing the sensing based resource selection scheme based on the deterministic policy from the base station).	Regarding claim 18, Lee et al. discloses a UE, wherein the one or more processors are further configured to transmit an indication of a function or a distribution associated with a policy utilized to choose the resource selection scheme. (Para 86-88 teaches of transmitting a response based on the selection).
	Regarding claim 19, Lee et al. discloses a UE, wherein the one or more processors are further configured to transmit a parameter associated with a function or a distribution of a policy utilized to choose the resource selection scheme. (Para 86-88 teaches of transmitting a response based on the selection).
Allowable Subject Matter
Claims 3, 4, 6-9, 16, 17, 20, 23, 24 and 26  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467